Exhibit 10.7

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of August 10, 2007, between GREAT PLAINS
ETHANOL, LLC, a South Dakota limited liability d/b/a POET Biorefining –
Chancellor company (“Borrower”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA
(“Lender”).

 

Recitals:

 

A.            Borrower has entered into a Master Credit Agreement dated as of
the date hereof (as amended, restated, supplemented or otherwise modified and in
effect from time to time, the “Credit Agreement”) with Lender, pursuant to which
Lender, subject to the terms and conditions contained therein, is to make loans
to Borrower; and

 

B.            It is a condition precedent to Lender’s making any Loans to
Borrower that Borrower execute and deliver to Lender a security agreement in
substantially the form hereof; and

 

C.            Borrower wishes to grant security interests in favor of Lender as
herein provided.

 

Agreement:

 

In consideration of the promises herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender agree as follows:

 


1.             DEFINITIONS. ALL CAPITALIZED TERMS WHICH ARE NOT DEFINED HEREIN
HAVE THE MEANINGS PROVIDED FOR IN THE CREDIT AGREEMENT. THE TERM “STATE” AS USED
HEREIN MEANS THE STATE OF NORTH DAKOTA. ALL TERMS DEFINED IN ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE OF THE STATE AND USED HEREIN SHALL HAVE THE SAME
MEANINGS AS SPECIFIED THEREIN. THE TERM “EVENT OF DEFAULT” AS USED HEREIN MEANS
ANY EVENT OF DEFAULT DESCRIBED OR LISTED IN THE CREDIT AGREEMENT, INCLUDING THE
FAILURE OF BORROWER TO PAY OR PERFORM ANY OF THE OBLIGATIONS AS AND WHEN DUE TO
BE PAID OR PERFORMED.


 


2.             GRANT OF SECURITY INTEREST. BORROWER HEREBY GRANTS TO LENDER, TO
SECURE THE PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE OBLIGATIONS, A SECURITY
INTEREST IN, AND PLEDGES AND ASSIGNS TO LENDER, THE FOLLOWING PROPERTIES, ASSETS
AND RIGHTS OF BORROWER, WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED OR ARISING, AND ALL PROCEEDS (INCLUDING CASUALTY INSURANCE PROCEEDS)
AND PRODUCTS THEREOF (ALL OF THE SAME BEING HEREINAFTER CALLED THE
“COLLATERAL”): ALL PERSONAL AND FIXTURE PROPERTY OF EVERY KIND AND NATURE
INCLUDING WITHOUT LIMITATION ALL GOODS (INCLUDING INVENTORY, EQUIPMENT AND ANY
ACCESSIONS THERETO), INSTRUMENTS (INCLUDING NOTES), DOCUMENTS, ACCOUNTS
(INCLUDING HEALTH-CARE-INSURANCE RECEIVABLES), CHATTEL PAPER (WHETHER TANGIBLE
OR ELECTRONIC), DEPOSIT ACCOUNTS, LETTER-OF-CREDIT RIGHTS (WHETHER OR NOT THE
LETTER OF CREDIT IS EVIDENCED BY A WRITING), COMMERCIAL TORT CLAIMS, SECURITIES
AND ALL OTHER INVESTMENT PROPERTY, SUPPORTING OBLIGATIONS, ANY OTHER CONTRACT
RIGHTS OR RIGHTS TO THE PAYMENT OF MONEY (INCLUDING WITHOUT LIMITATION ALL
UNITED STATES DEPARTMENT OF AGRICULTURE PAYMENTS AND

 

--------------------------------------------------------------------------------


 


COMMODITY CREDIT CORPORATION PAYMENTS SUCH AS PAYMENTS RELATED TO THE BIOENERGY
PROGRAM DESCRIBED AT 7 C.F.R. PART 1424), INCLUDING WITHOUT LIMITATION ALL
MATERIAL CONTRACTS, INSURANCE CLAIMS AND PROCEEDS, TORT CLAIMS, AND ALL GENERAL
INTANGIBLES INCLUDING, WITHOUT LIMITATION, ALL PAYMENT INTANGIBLES, PATENTS,
PATENT APPLICATIONS, TRADEMARKS, TRADEMARK APPLICATIONS, TRADE NAMES,
COPYRIGHTS, COPYRIGHT APPLICATIONS, SOFTWARE, ENGINEERING DRAWINGS, SERVICE
MARKS, CUSTOMER LISTS, GOODWILL, AND ALL LICENSES, PERMITS, AGREEMENTS OF ANY
KIND OR NATURE PURSUANT TO WHICH BORROWER POSSESSES, USES OR HAS AUTHORITY TO
POSSESS OR USE PROPERTY (WHETHER TANGIBLE OR INTANGIBLE) OF OTHERS OR OTHERS
POSSESS, USE OR HAVE AUTHORITY TO POSSESS OR USE PROPERTY (WHETHER TANGIBLE OR
INTANGIBLE) OF BORROWER, AND ALL RECORDED DATA OF ANY KIND OR NATURE, REGARDLESS
OF THE MEDIUM OF RECORDING INCLUDING, WITHOUT LIMITATION, ALL SOFTWARE,
WRITINGS, PLANS, SPECIFICATIONS AND SCHEMATICS. LENDER ACKNOWLEDGES THAT THE
ATTACHMENT OF ITS SECURITY INTEREST IN ANY COMMERCIAL TORT CLAIM AS ORIGINAL
COLLATERAL IS SUBJECT TO BORROWER’S COMPLIANCE WITH SECTION 4.07.


 


3.             AUTHORIZATION TO FILE FINANCING STATEMENTS. BORROWER HEREBY
IRREVOCABLY AUTHORIZES LENDER AT ANY TIME AND FROM TIME TO TIME TO FILE IN ANY
UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL FINANCING STATEMENTS AND
AMENDMENTS THERETO THAT (A) INDICATE THE COLLATERAL (I) AS ALL ASSETS OF
BORROWER OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER ANY PARTICULAR ASSET
COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE OF THE STATE OR SUCH JURISDICTION, OR (II) AS BEING OF AN EQUAL
OR LESSER SCOPE OR WITH GREATER DETAIL, AND (B) CONTAIN ANY OTHER INFORMATION
REQUIRED BY ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OR ANY OTHER
STATE FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT
OR AMENDMENT, INCLUDING (I) WHETHER BORROWER IS AN ORGANIZATION, THE TYPE OF
ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION NUMBER ISSUED TO BORROWER AND,
(II) IN THE CASE OF A FINANCING STATEMENT FILED AS A FIXTURE FILING OR
INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER TO BE CUT, A
SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL RELATES.
BORROWER AGREES TO FURNISH ANY SUCH INFORMATION TO LENDER PROMPTLY UPON REQUEST.
BORROWER ALSO RATIFIES ITS AUTHORIZATION FOR LENDER TO HAVE FILED IN ANY UNIFORM
COMMERCIAL CODE JURISDICTION ANY LIKE INITIAL FINANCING STATEMENTS OR AMENDMENTS
THERETO IF FILED PRIOR TO THE DATE HEREOF.


 


4.             OTHER ACTIONS. FURTHER TO INSURE THE ATTACHMENT, PERFECTION AND
FIRST PRIORITY OF, AND THE ABILITY OF LENDER TO ENFORCE, LENDER’S SECURITY
INTEREST IN THE COLLATERAL, BORROWER AGREES, IN EACH CASE AT BORROWER’S OWN
EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO THE FOLLOWING COLLATERAL:


 


4.01        NOTES AND TANGIBLE CHATTEL PAPER. IF BORROWER AT ANY TIME HOLDS OR
ACQUIRES ANY NOTES OR TANGIBLE CHATTEL PAPER, BORROWER WILL FORTHWITH ENDORSE,
ASSIGN AND DELIVER THE SAME TO LENDER, ACCOMPANIED BY SUCH INSTRUMENTS OF
TRANSFER OR ASSIGNMENT DULY EXECUTED IN BLANK AS LENDER MAY FROM TIME TO TIME
SPECIFY.


 


4.02        DEPOSIT ACCOUNTS. FOR EACH DEPOSIT ACCOUNT THAT BORROWER AT ANY TIME
OPENS OR MAINTAINS, BORROWER WILL, AT LENDER’S REQUEST AND OPTION, PURSUANT TO
AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, EITHER (A) CAUSE THE
DEPOSITARY BANK TO AGREE TO COMPLY AT ANY TIME WITH INSTRUCTIONS FROM LENDER TO
SUCH DEPOSITARY BANK DIRECTING THE DISPOSITION OF FUNDS FROM TIME TO TIME
CREDITED TO SUCH DEPOSIT ACCOUNT, WITHOUT FURTHER CONSENT OF BORROWER, OR (B)
ARRANGE FOR LENDER TO BECOME THE

 

2

--------------------------------------------------------------------------------


 


CUSTOMER OF THE DEPOSITARY BANK WITH RESPECT TO THE DEPOSIT ACCOUNT, WITH
BORROWER BEING PERMITTED, ONLY WITH THE CONSENT OF LENDER, TO EXERCISE RIGHTS TO
WITHDRAW FUNDS FROM SUCH DEPOSIT ACCOUNT. THE PROVISIONS OF THIS PARAGRAPH DO
NOT APPLY TO ANY DEPOSIT ACCOUNT FOR WHICH BORROWER, THE DEPOSITARY BANK AND
LENDER HAVE ENTERED INTO A CASH COLLATERAL AGREEMENT SPECIALLY NEGOTIATED AMONG
BORROWER, THE DEPOSITARY BANK AND LENDER FOR THE SPECIFIC PURPOSE SET FORTH
THEREIN.


 


4.03        INVESTMENT PROPERTY. IF BORROWER AT ANY TIME HOLDS OR ACQUIRES ANY
CERTIFICATED SECURITIES, BORROWER WILL FORTHWITH ENDORSE, ASSIGN AND DELIVER THE
SAME TO LENDER, ACCOMPANIED BY SUCH INSTRUMENTS OF TRANSFER OR ASSIGNMENT DULY
EXECUTED IN BLANK AS LENDER MAY FROM TIME TO TIME SPECIFY. IF ANY SECURITIES NOW
OR HEREAFTER ACQUIRED BY BORROWER ARE UNCERTIFICATED AND ARE ISSUED TO BORROWER
OR ITS NOMINEE DIRECTLY BY THE ISSUER THEREOF, BORROWER WILL IMMEDIATELY NOTIFY
LENDER THEREOF AND, AT LENDER’S REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN
FORM AND SUBSTANCE SATISFACTORY TO LENDER, EITHER (A) CAUSE THE ISSUER TO AGREE
TO COMPLY WITH INSTRUCTIONS FROM LENDER AS TO SUCH SECURITIES, WITHOUT FURTHER
CONSENT OF BORROWER OR SUCH NOMINEE, OR (B) ARRANGE FOR LENDER TO BECOME THE
REGISTERED OWNER OF THE SECURITIES. IF ANY SECURITIES, WHETHER CERTIFICATED OR
UNCERTIFICATED, OR OTHER INVESTMENT PROPERTY NOW OR HEREAFTER ACQUIRED BY
BORROWER ARE HELD BY BORROWER OR ITS NOMINEE THROUGH A SECURITIES INTERMEDIARY
OR COMMODITY INTERMEDIARY, BORROWER WILL IMMEDIATELY NOTIFY LENDER THEREOF AND,
AT LENDER’S REQUEST AND OPTION, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER, EITHER (I) CAUSE SUCH SECURITIES INTERMEDIARY OR (AS THE
CASE MAY BE) COMMODITY INTERMEDIARY TO AGREE TO COMPLY WITH ENTITLEMENT ORDERS
OR OTHER INSTRUCTIONS FROM LENDER TO SUCH SECURITIES INTERMEDIARY AS TO SUCH
SECURITIES OR OTHER INVESTMENT PROPERTY, OR (AS THE CASE MAY BE) TO APPLY ANY
VALUE DISTRIBUTED ON ACCOUNT OF ANY COMMODITY CONTRACT AS DIRECTED BY LENDER TO
SUCH COMMODITY INTERMEDIARY, IN EACH CASE WITHOUT FURTHER CONSENT OF BORROWER OR
SUCH NOMINEE, OR (II) IN THE CASE OF FINANCIAL ASSETS OR OTHER INVESTMENT
PROPERTY HELD THROUGH A SECURITIES INTERMEDIARY, ARRANGE FOR LENDER TO BECOME
THE ENTITLEMENT HOLDER WITH RESPECT TO SUCH INVESTMENT PROPERTY, WITH BORROWER
BEING PERMITTED, ONLY WITH THE CONSENT OF LENDER, TO EXERCISE RIGHTS TO WITHDRAW
OR OTHERWISE DEAL WITH SUCH INVESTMENT PROPERTY. THE PROVISIONS OF THIS
PARAGRAPH SHALL NOT APPLY TO ANY FINANCIAL ASSETS CREDITED TO A SECURITIES
ACCOUNT FOR WHICH LENDER IS THE SECURITIES INTERMEDIARY.


 


4.04        COLLATERAL IN THE POSSESSION OF A BAILEE. IF ANY GOODS ARE AT ANY
TIME IN THE POSSESSION OF A BAILEE, BORROWER WILL PROMPTLY NOTIFY LENDER THEREOF
AND, IF REQUESTED BY LENDER, WILL PROMPTLY OBTAIN AN ACKNOWLEDGMENT FROM THE
BAILEE, IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, THAT THE BAILEE HOLDS SUCH
COLLATERAL FOR THE BENEFIT OF LENDER AND WILL ACT UPON THE INSTRUCTIONS OF
LENDER, WITHOUT THE FURTHER CONSENT OF BORROWER.


 


4.05        ELECTRONIC CHATTEL PAPER AND TRANSFERABLE RECORDS. IF BORROWER AT
ANY TIME HOLDS OR ACQUIRES AN INTEREST IN ANY ELECTRONIC CHATTEL PAPER OR ANY
“TRANSFERABLE RECORD,” AS THAT TERM IS DEFINED IN SECTION 201 OF THE FEDERAL
ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT, OR IN SECTION 16 OF
THE UNIFORM ELECTRONIC TRANSACTIONS ACT AS IN EFFECT IN ANY RELEVANT
JURISDICTION, BORROWER WILL PROMPTLY NOTIFY LENDER THEREOF AND, AT THE REQUEST
OF LENDER, WILL TAKE SUCH ACTION AS LENDER MAY

 

3

--------------------------------------------------------------------------------


 


REASONABLY REQUEST TO VEST CONTROL IN LENDER, UNDER SECTION 9-105 OF THE UNIFORM
COMMERCIAL CODE, OF SUCH ELECTRONIC CHATTEL PAPER OR CONTROL UNDER SECTION 201
OF THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR, AS
THE CASE MAY BE, SECTION 16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT, AS SO IN
EFFECT IN SUCH JURISDICTION, OF SUCH TRANSFERABLE RECORD. LENDER AGREES WITH
BORROWER THAT LENDER WILL ARRANGE, PURSUANT TO PROCEDURES SATISFACTORY TO LENDER
AND SO LONG AS SUCH PROCEDURES WILL NOT RESULT IN LENDER’S LOSS OF CONTROL, FOR
BORROWER TO MAKE ALTERATIONS TO THE ELECTRONIC CHATTEL PAPER OR TRANSFERABLE
RECORD PERMITTED UNDER UCC SECTION 9-105 OR, AS THE CASE MAY BE, SECTION 201 OF
THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT OR SECTION
16 OF THE UNIFORM ELECTRONIC TRANSACTIONS ACT FOR A PARTY IN CONTROL TO MAKE
WITHOUT LOSS OF CONTROL, UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD OCCUR AFTER TAKING INTO ACCOUNT ANY ACTION BY BORROWER WITH
RESPECT TO SUCH ELECTRONIC CHATTEL PAPER OR TRANSFERABLE RECORD.


 


4.06        LETTER-OF-CREDIT RIGHTS. IF BORROWER IS AT ANY TIME A BENEFICIARY
UNDER A LETTER OF CREDIT NOW OR HEREAFTER ISSUED IN FAVOR OF BORROWER, BORROWER
WILL PROMPTLY NOTIFY LENDER THEREOF AND, AT THE REQUEST AND OPTION OF LENDER,
BORROWER WILL, PURSUANT TO AN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
LENDER, EITHER (I) ARRANGE FOR THE ISSUER AND ANY CONFIRMER OF SUCH LETTER OF
CREDIT TO CONSENT TO AN ASSIGNMENT TO LENDER OF THE PROCEEDS OF ANY DRAWING
UNDER THE LETTER OF CREDIT OR (II) ARRANGE FOR LENDER TO BECOME THE TRANSFEREE
BENEFICIARY OF THE LETTER OF CREDIT.


 


4.07        COMMERCIAL TORT CLAIMS. IF BORROWER AT ANY TIME HOLDS OR ACQUIRES A
COMMERCIAL TORT CLAIM, BORROWER WILL IMMEDIATELY NOTIFY LENDER IN A WRITING
SIGNED BY BORROWER OF THE BRIEF DETAILS THEREOF AND GRANT TO LENDER IN SUCH
WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS THEREOF, ALL UPON THE
TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM AND SUBSTANCE
SATISFACTORY TO LENDER.


 


4.08        OTHER ACTIONS AS TO ANY AND ALL COLLATERAL. BORROWER FURTHER AGREES
TO TAKE ANY OTHER ACTION REASONABLY REQUESTED BY LENDER TO INSURE THE
ATTACHMENT, PERFECTION AND FIRST PRIORITY OF, AND THE ABILITY OF LENDER TO
ENFORCE, LENDER’S SECURITY INTEREST IN ANY AND ALL OF THE COLLATERAL INCLUDING,
WITHOUT LIMITATION, (A) EXECUTING, DELIVERING AND, WHERE APPROPRIATE, FILING
FINANCING STATEMENTS AND AMENDMENTS RELATING THERETO UNDER THE UNIFORM
COMMERCIAL CODE, (B) CAUSING LENDER’S NAME TO BE NOTED AS SECURED PARTY ON ANY
CERTIFICATE OF TITLE FOR A TITLED GOOD IF SUCH NOTATION IS A CONDITION TO
ATTACHMENT, PERFECTION OR PRIORITY OF, OR ABILITY OF LENDER TO ENFORCE, LENDER’S
SECURITY INTEREST IN SUCH COLLATERAL, (C) COMPLYING WITH ANY PROVISION OF ANY
STATUTE, REGULATION OR TREATY OF THE UNITED STATES AS TO ANY COLLATERAL IF
COMPLIANCE WITH SUCH PROVISION IS A CONDITION TO ATTACHMENT, PERFECTION OR
PRIORITY OF, OR ABILITY OF LENDER TO ENFORCE, LENDER’S SECURITY INTEREST IN SUCH
COLLATERAL, (D) OBTAINING GOVERNMENTAL AND OTHER THIRD PARTY CONSENTS AND
APPROVALS, INCLUDING WITHOUT LIMITATION ANY CONSENT OF ANY LICENSOR, LESSOR OR
OTHER PERSON OBLIGATED ON COLLATERAL, (E) OBTAINING WAIVERS FROM MORTGAGEES AND
LANDLORDS IN FORM AND SUBSTANCE SATISFACTORY TO LENDER AND (F) TAKING ALL
ACTIONS REQUIRED BY ANY EARLIER VERSIONS OF THE UNIFORM COMMERCIAL CODE OR BY
OTHER LAW, AS APPLICABLE IN ANY RELEVANT UNIFORM COMMERCIAL CODE JURISDICTION,
OR BY OTHER LAW AS APPLICABLE IN ANY FOREIGN JURISDICTION.

 

4

--------------------------------------------------------------------------------


 


5.             RELATION TO OTHER SECURITY DOCUMENTS. THE PROVISIONS OF THIS
AGREEMENT SUPPLEMENT THE PROVISIONS OF ANY REAL ESTATE MORTGAGE OR DEED OF TRUST
GRANTED BY BORROWER TO LENDER AND SECURING THE PAYMENT OR PERFORMANCE OF ANY OF
THE OBLIGATIONS. NOTHING CONTAINED IN ANY SUCH REAL ESTATE MORTGAGE OR DEED OF
TRUST DEROGATES FROM ANY OF THE RIGHTS OR REMEDIES OF LENDER HEREUNDER.


 


6.             REPRESENTATIONS AND WARRANTIES CONCERNING BORROWER’S LEGAL
STATUS. BORROWER REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS: (A) BORROWER’S
EXACT LEGAL NAME IS THAT INDICATED ON THE SIGNATURE PAGE HEREOF, (B) BORROWER IS
A LIMITED LIABILITY COMPANY ORGANIZED UNDER THE LAWS OF THE STATE OF SOUTH
DAKOTA, (C) BORROWER’S ORGANIZATIONAL IDENTIFICATION NUMBER IS DL003422, (D)
BORROWER’S FEDERAL TAXPAYER IDENTIFICATION NUMBER IS 46-0459188 AND (E)
BORROWER’S PLACE OF BUSINESS, CHIEF EXECUTIVE OFFICE, AS WELL AS MAILING ADDRESS
IS 27716 – 462ND AVENUE, CHANCELLOR, SOUTH DAKOTA 57015. BORROWER HEREBY
CERTIFIES THAT THE TAXPAYER IDENTIFICATION NUMBER SHOWN IN THIS SECTION 6 IS
CORRECT AND THAT BORROWER IS NOT SUBJECT TO BACKUP WITHHOLDING EITHER BECAUSE IT
IS EXEMPT, HAS NOT BEEN NOTIFIED THAT IT IS SUBJECT TO BACKUP WITHHOLDING DUE TO
FAILURE OF REPORTING INTEREST OR DIVIDENDS, OR THE INTERNAL REVENUE SERVICE HAS
NOTIFIED IT THAT IT IS NO LONGER SUBJECT TO BACKUP WITHHOLDING. BORROWER IS A
U.S. PERSON (INCLUDING U.S. RESIDENT ALIEN).


 


7.             COVENANTS CONCERNING BORROWER’S LEGAL STATUS. BORROWER COVENANTS
WITH LENDER AS FOLLOWS:  (A) WITHOUT PROVIDING AT LEAST 30 DAYS PRIOR WRITTEN
NOTICE TO LENDER, BORROWER WILL NOT CHANGE ITS NAME, ITS PLACE OF BUSINESS OR,
IF MORE THAN ONE, CHIEF EXECUTIVE OFFICE, OR ITS MAILING ADDRESS OR
ORGANIZATIONAL IDENTIFICATION NUMBER IF IT HAS ONE, (B) IF BORROWER DOES NOT
HAVE AN ORGANIZATIONAL IDENTIFICATION NUMBER AND LATER OBTAINS ONE, BORROWER
WILL FORTHWITH NOTIFY LENDER OF SUCH ORGANIZATIONAL IDENTIFICATION NUMBER, AND
(C) BORROWER WILL NOT CHANGE ITS TYPE OF ORGANIZATION, JURISDICTION OF
ORGANIZATION OR OTHER LEGAL STRUCTURE.


 


8.             REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL, ETC.
BORROWER FURTHER REPRESENTS AND WARRANTS TO LENDER AS FOLLOWS:  (A) BORROWER IS
THE OWNER OF THE COLLATERAL, FREE FROM ANY ADVERSE LIEN, SECURITY INTEREST OR
OTHER ENCUMBRANCE, EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS AGREEMENT
AND OTHER LIENS PERMITTED BY THE CREDIT AGREEMENT, (B) TO THE EXTENT THAT ANY OF
THE COLLATERAL CONSTITUTES, OR IS THE PROCEEDS OF, “FARM PRODUCTS” AS DEFINED IN
SECTION 9-102(A)(34) OF THE UNIFORM COMMERCIAL CODE OF THE STATE OR ANY OTHER
RELEVANT STATE, BORROWER HAS TAKEN ALL REQUIRED ACTS TO ENSURE THAT LENDER’S
SECURITY INTEREST IN SUCH COLLATERAL IS FIRST AND PRIOR, (C) NONE OF THE ACCOUNT
DEBTORS OR OTHER PERSONS OBLIGATED ON ANY OF THE COLLATERAL IS A GOVERNMENTAL
AUTHORITY SUBJECT TO THE FEDERAL ASSIGNMENT OF CLAIMS ACT OR LIKE FEDERAL, STATE
OR LOCAL STATUTE OR RULE IN RESPECT OF SUCH COLLATERAL, (D) BORROWER HOLDS NO
COMMERCIAL TORT CLAIM EXCEPT AS SET FORTH ON SCHEDULE 8(D), AND (E) BORROWER HAS
AT ALL TIMES OPERATED ITS BUSINESS IN COMPLIANCE WITH ALL APPLICABLE PROVISIONS
OF THE FEDERAL FAIR LABOR STANDARDS ACT, AS AMENDED, AND WITH ALL APPLICABLE
PROVISIONS OF FEDERAL, STATE AND LOCAL STATUTES AND ORDINANCES DEALING WITH THE
CONTROL, SHIPMENT, STORAGE OR DISPOSAL OF HAZARDOUS MATERIALS OR SUBSTANCES.


 


9.             COVENANTS CONCERNING COLLATERAL, ETC. BORROWER FURTHER COVENANTS
WITH LENDER AS FOLLOWS:  (A) THE COLLATERAL, TO THE EXTENT NOT DELIVERED TO
LENDER PURSUANT TO SECTION 4, WILL BE KEPT AT THE ADDRESS OF REAL ESTATE WHICH
IS SUBJECT TO THE MORTGAGE AND BORROWER WILL NOT REMOVE THE COLLATERAL FROM SUCH
LOCATIONS, WITHOUT PROVIDING AT LEAST 30 DAYS PRIOR WRITTEN NOTICE TO LENDER,
(B) EXCEPT FOR THE SECURITY INTEREST HEREIN GRANTED AND LIENS PERMITTED BY THE
CREDIT

 

5

--------------------------------------------------------------------------------


 


AGREEMENT, BORROWER WILL BE THE OWNER OF THE COLLATERAL FREE FROM ANY LIEN,
SECURITY INTEREST OR OTHER ENCUMBRANCE, AND BORROWER WILL DEFEND THE SAME
AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME CLAIMING THE SAME OR
ANY INTERESTS THEREIN ADVERSE TO LENDER, (C) BORROWER WILL NOT PLEDGE, MORTGAGE
OR CREATE, OR SUFFER TO EXIST A SECURITY INTEREST IN THE COLLATERAL IN FAVOR OF
ANY PERSON OTHER THAN LENDER EXCEPT FOR LIENS PERMITTED BY THE CREDIT AGREEMENT,
(D) BORROWER WILL KEEP THE COLLATERAL IN GOOD ORDER AND REPAIR AND WILL NOT USE
THE SAME IN VIOLATION OF LAW OR ANY POLICY OF INSURANCE THEREON, (E) BORROWER
WILL PERMIT LENDER, OR ITS DESIGNEE, TO INSPECT THE COLLATERAL AT ANY REASONABLE
TIME, WHEREVER LOCATED, (F) BORROWER WILL PAY PROMPTLY WHEN DUE ALL TAXES,
ASSESSMENTS, GOVERNMENTAL CHARGES AND LEVIES UPON THE COLLATERAL OR INCURRED IN
CONNECTION WITH THE USE OR OPERATION OF SUCH COLLATERAL OR INCURRED IN
CONNECTION WITH THIS AGREEMENT, (G) BORROWER WILL OPERATE ITS BUSINESS IN
COMPLIANCE WITH ALL APPLICABLE PROVISIONS OF THE FEDERAL FAIR LABOR STANDARDS
ACT, AS AMENDED, AND WITH ALL APPLICABLE PROVISIONS OF FEDERAL, STATE AND LOCAL
STATUTES AND ORDINANCES DEALING WITH THE CONTROL, SHIPMENT, STORAGE OR DISPOSAL
OF HAZARDOUS MATERIALS OR SUBSTANCES, AND (H) BORROWER WILL NOT SELL OR
OTHERWISE DISPOSE, OR OFFER TO SELL OR OTHERWISE DISPOSE, OF THE COLLATERAL OR
ANY INTEREST THEREIN EXCEPT FOR (I) SALES OF INVENTORY AND LICENSES OF GENERAL
INTANGIBLES IN THE ORDINARY COURSE OF BUSINESS AND (II) SALES OR OTHER
DISPOSITIONS OF OBSOLESCENT ITEMS OF EQUIPMENT IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICES AND PERMITTED BY THE CREDIT AGREEMENT.


 


10.          INSURANCE.


 


10.01      MAINTENANCE OF INSURANCE. BORROWER WILL MAINTAIN WITH FINANCIALLY
SOUND AND REPUTABLE INSURERS INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESS AGAINST SUCH CASUALTIES AND CONTINGENCIES AS SHALL BE IN ACCORDANCE
WITH GENERAL PRACTICES OF BUSINESSES ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR
GEOGRAPHIC AREAS. SUCH INSURANCE SHALL BE IN SUCH MINIMUM AMOUNTS THAT BORROWER
WILL NOT BE DEEMED A CO-INSURER UNDER APPLICABLE INSURANCE LAWS, REGULATIONS AND
POLICIES AND OTHERWISE SHALL BE IN SUCH AMOUNTS, CONTAIN SUCH TERMS, BE IN SUCH
FORMS AND BE FOR SUCH PERIODS AS MAY BE REASONABLY SATISFACTORY TO LENDER. IN
ADDITION, ALL SUCH INSURANCE SHALL BE PAYABLE TO LENDER AS LOSS PAYEE UNDER A
STANDARD LOSS PAYEE CLAUSE. WITHOUT LIMITING THE FOREGOING, BORROWER WILL (I)
KEEP ALL OF ITS PHYSICAL PROPERTY INSURED WITH CASUALTY OR PHYSICAL HAZARD
INSURANCE ON AN “ALL RISKS” BASIS, WITH ELECTRONIC DATA PROCESSING COVERAGE,
WITH A FULL REPLACEMENT COST ENDORSEMENT AND IN AN AMOUNT EQUAL TO 100% OF THE
FULL REPLACEMENT COST OF SUCH PROPERTY, (II) MAINTAIN ALL SUCH WORKERS’
COMPENSATION OR SIMILAR INSURANCE AS MAY BE REQUIRED BY LAW AND (III) MAINTAIN,
IN AMOUNTS AND WITH DEDUCTIBLES EQUAL TO THOSE GENERALLY MAINTAINED BY
BUSINESSES ENGAGED IN SIMILAR ACTIVITIES IN SIMILAR GEOGRAPHIC AREAS, GENERAL
PUBLIC LIABILITY INSURANCE AGAINST CLAIMS OF BODILY INJURY, DEATH OR PROPERTY
DAMAGE OCCURRING, ON, IN OR ABOUT THE PROPERTIES OF BORROWER; BUSINESS
INTERRUPTION INSURANCE; AND PRODUCT LIABILITY INSURANCE.


 


10.02      INSURANCE PROCEEDS. THE PROCEEDS OF ANY CASUALTY INSURANCE IN RESPECT
OF ANY CASUALTY LOSS OF ANY OF THE COLLATERAL SHALL, SUBJECT TO THE RIGHTS, IF
ANY, OF OTHER PARTIES WITH A PRIOR INTEREST IN THE PROPERTY COVERED THEREBY, (I)
SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND TO
THE EXTENT THAT THE AMOUNT OF SUCH PROCEEDS IS LESS THAN $100,000, BE DISBURSED
TO BORROWER FOR DIRECT APPLICATION BY BORROWER SOLELY TO THE REPAIR OR
REPLACEMENT OF BORROWER’S PROPERTY SO DAMAGED OR DESTROYED AND (II) IN ALL OTHER
CIRCUMSTANCES, BE HELD BY LENDER AS CASH COLLATERAL FOR THE

 

6

--------------------------------------------------------------------------------


 


OBLIGATIONS. LENDER MAY, AT ITS SOLE OPTION, DISBURSE FROM TIME TO TIME ALL OR
ANY PART OF SUCH PROCEEDS SO HELD AS CASH COLLATERAL, UPON SUCH TERMS AND
CONDITIONS AS LENDER MAY REASONABLY PRESCRIBE, FOR DIRECT APPLICATION BY
BORROWER SOLELY TO THE REPAIR OR REPLACEMENT OF BORROWER’S PROPERTY SO DAMAGED
OR DESTROYED, OR LENDER MAY APPLY ALL OR ANY PART OF SUCH PROCEEDS TO THE
OBLIGATIONS WITH THE COMMITMENTS (IF NOT THEN TERMINATED) BEING REDUCED BY THE
AMOUNT SO APPLIED TO THE OBLIGATIONS.


 


10.03      NOTICE OF CANCELLATION, ETC. ALL POLICIES OF INSURANCE WILL PROVIDE
FOR AT LEAST 30 DAYS PRIOR WRITTEN CANCELLATION NOTICE TO LENDER. IN THE EVENT
OF FAILURE BY BORROWER TO PROVIDE AND MAINTAIN INSURANCE AS HEREIN PROVIDED,
LENDER MAY, AT ITS OPTION, PROVIDE SUCH INSURANCE AND CHARGE THE AMOUNT THEREOF
TO BORROWER. BORROWER WILL FURNISH LENDER WITH CERTIFICATES OF INSURANCE AND
COPIES POLICIES EVIDENCING COMPLIANCE WITH THE FOREGOING INSURANCE PROVISION.


 


11.          COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL.


 


11.01      EXPENSES INCURRED BY LENDER. IN ITS DISCRETION, LENDER MAY DISCHARGE
TAXES AND OTHER ENCUMBRANCES AT ANY TIME LEVIED OR PLACED ON ANY OF THE
COLLATERAL, MAKE REPAIRS THERETO AND PAY ANY NECESSARY FILING FEES OR, IF THE
DEBTOR FAILS TO DO SO, INSURANCE PREMIUMS. BORROWER AGREES TO REIMBURSE LENDER
ON DEMAND FOR ANY AND ALL EXPENDITURES SO MADE. LENDER HAS NO OBLIGATION TO
BORROWER TO MAKE ANY SUCH EXPENDITURES, AND THE MAKING THEREOF WILL NOT RELIEVE
BORROWER OF ANY DEFAULT.


 


11.02      LENDER’S OBLIGATIONS AND DUTIES. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, BORROWER WILL REMAIN LIABLE UNDER EACH CONTRACT OR AGREEMENT
COMPRISED IN THE COLLATERAL TO BE OBSERVED OR PERFORMED BY BORROWER THEREUNDER.
LENDER SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER ANY SUCH CONTRACT OR
AGREEMENT BY REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY LENDER
OF ANY PAYMENT RELATING TO ANY OF THE COLLATERAL, NOR SHALL LENDER BE OBLIGATED
IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF BORROWER UNDER OR PURSUANT TO
ANY SUCH CONTRACT OR AGREEMENT, TO MAKE INQUIRY AS TO THE NATURE OR SUFFICIENCY
OF ANY PAYMENT RECEIVED BY LENDER IN RESPECT OF THE COLLATERAL OR AS TO THE
SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY UNDER ANY SUCH CONTRACT OR
AGREEMENT, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY
PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN
ASSIGNED TO LENDER OR TO WHICH LENDER MAY BE ENTITLED AT ANY TIME OR TIMES.
LENDER’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFE KEEPING AND PHYSICAL
PRESERVATION OF THE COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE
UNIFORM COMMERCIAL CODE OF THE STATE OR OTHERWISE, IS TO DEAL WITH SUCH
COLLATERAL IN THE SAME MANNER AS LENDER DEALS WITH SIMILAR PROPERTY FOR ITS OWN
ACCOUNT.


 


12.          SECURITIES AND DEPOSITS. LENDER MAY AT ANY TIME AT ITS OPTION,
TRANSFER TO ITSELF OR ANY NOMINEE ANY SECURITIES CONSTITUTING COLLATERAL,
RECEIVE ANY INCOME THEREON AND HOLD SUCH INCOME AS ADDITIONAL COLLATERAL OR
APPLY IT TO THE OBLIGATIONS. WHETHER OR NOT ANY OBLIGATIONS ARE DUE, LENDER MAY
DEMAND, SUE FOR, COLLECT, OR MAKE ANY SETTLEMENT OR COMPROMISE WHICH IT DEEMS
DESIRABLE WITH RESPECT TO THE COLLATERAL. REGARDLESS OF THE ADEQUACY OF
COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, ANY DEPOSITS OR OTHER SUMS
AT ANY TIME CREDITED BY OR DUE FROM

 

7

--------------------------------------------------------------------------------


 


LENDER TO BORROWER MAY AT ANY TIME BE APPLIED TO OR SET OFF AGAINST ANY OF THE
OBLIGATIONS THEN DUE AND OWING.


 


13.          NOTIFICATION TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL. IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING,
BORROWER WILL, AT THE REQUEST OF LENDER, NOTIFY ACCOUNT DEBTORS AND OTHER
PERSONS OBLIGATED ON ANY OF THE COLLATERAL OF THE SECURITY INTEREST OF LENDER IN
ANY ACCOUNT, CHATTEL PAPER, GENERAL INTANGIBLE, INSTRUMENT OR OTHER COLLATERAL
AND THAT PAYMENT THEREOF IS TO BE MADE DIRECTLY TO LENDER OR TO ANY FINANCIAL
INSTITUTION DESIGNATED BY LENDER AS LENDER’S AGENT THEREFOR, AND LENDER MAY
ITSELF, IF A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
BEYOND THE APPLICABLE CURE PERIOD, IF ANY, WITHOUT NOTICE TO OR DEMAND UPON
BORROWER, SO NOTIFY ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON COLLATERAL.
AFTER THE MAKING OF SUCH A REQUEST OR THE GIVING OF ANY SUCH NOTIFICATION,
BORROWER WILL HOLD ANY PROCEEDS OF COLLECTION OF ACCOUNTS, CHATTEL PAPER,
GENERAL INTANGIBLES, INSTRUMENTS AND OTHER COLLATERAL RECEIVED BY BORROWER AS
TRUSTEE FOR LENDER WITHOUT COMMINGLING THE SAME WITH OTHER FUNDS OF BORROWER AND
WILL TURN THE SAME OVER TO LENDER IN THE IDENTICAL FORM RECEIVED, TOGETHER WITH
ANY NECESSARY ENDORSEMENTS OR ASSIGNMENTS. LENDER WILL APPLY THE PROCEEDS OF
COLLECTION OF ACCOUNTS, CHATTEL PAPER, GENERAL INTANGIBLES, INSTRUMENTS AND
OTHER COLLATERAL RECEIVED BY LENDER TO THE OBLIGATIONS, SUCH PROCEEDS TO BE
IMMEDIATELY ENTERED AFTER FINAL PAYMENT IN CASH OR OTHER IMMEDIATELY AVAILABLE
FUNDS OF THE ITEMS GIVING RISE TO THEM.


 


14.          POWER OF ATTORNEY.


 


14.01      APPOINTMENT AND POWERS OF LENDER. BORROWER HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS LENDER AND ANY OFFICER OR AGENT THEREOF, WITH FULL
POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEYS-IN-FACT WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF BORROWER OR IN
LENDER’S OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT,
TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS THAT MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF
THIS AGREEMENT AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HEREBY
GIVES SAID ATTORNEYS THE POWER AND RIGHT, ON BEHALF OF BORROWER, WITHOUT NOTICE
TO OR ASSENT BY BORROWER, TO DO THE FOLLOWING:


 

(a)           upon the occurrence and during the continuance of an Event of
Default beyond the applicable cure period, if any, generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Collateral in such manner as is consistent with the Uniform Commercial Code of
the State and as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do at Borrower’s expense, at any time, or from
time to time, all acts and things which Lender deems necessary to protect,
preserve or realize upon the Collateral and Lender’s security interest therein,
in order to effect the intent of this Agreement, all as fully and effectively as
Borrower might do, including, without limitation, (i) the filing and prosecuting
of registration and transfer applications with the appropriate federal or local
agencies or authorities with respect to trademarks, copyrights and patentable
inventions and processes, (ii) upon written notice to Borrower, the exercise of
voting rights with respect to voting securities, which rights may be exercised,
if Lender so elects, with a view to causing the liquidation in a commercially
reasonable manner of assets of the issuer of any such securities and (iii) the
execution, delivery and recording, in connection with any sale

 

8

--------------------------------------------------------------------------------


 

or other disposition of any Collateral, of the endorsements, assignments or
other instruments of conveyance or transfer with respect to such Collateral; and

 

(b)           to the extent that Borrower’s authorization given in Section 3 is
not sufficient, to file such financing statements with respect hereto, with or
without Borrower’s signature, or a photocopy of this Agreement in substitution
for a financing statement, as Lender may deem appropriate and to execute and/or
file in Borrower’s name such financing statements and amendments thereto and
continuation statements which may require Borrower’s signature.

 


14.02      RATIFICATION BY BORROWER. TO THE EXTENT PERMITTED BY LAW, BORROWER
HEREBY RATIFIES ALL THAT SAID ATTORNEYS LAWFULLY DO OR CAUSE TO BE DONE BY
VIRTUE OF THIS AGREEMENT. THIS POWER OF ATTORNEY IS A POWER COUPLED WITH AN
INTEREST AND IS IRREVOCABLE.


 


14.03      NO DUTY ON LENDER. THE POWERS CONFERRED ON LENDER HEREUNDER ARE
SOLELY TO PROTECT ITS INTERESTS IN THE COLLATERAL AND DO NOT IMPOSE ANY DUTY
UPON IT TO EXERCISE ANY SUCH POWERS. LENDER WILL BE ACCOUNTABLE ONLY FOR THE
AMOUNTS THAT IT ACTUALLY RECEIVES AS A RESULT OF THE EXERCISE OF SUCH POWERS AND
NEITHER IT NOR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE
RESPONSIBLE TO BORROWER FOR ANY ACT OR FAILURE TO ACT, EXCEPT FOR LENDER’S OWN
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


15.          REMEDIES. IF AN EVENT OF DEFAULT HAS OCCURRED AND CONTINUES BEYOND
THE APPLICABLE CURE PERIOD, IF ANY, LENDER MAY, WITHOUT NOTICE TO OR DEMAND UPON
BORROWER, DECLARE THIS AGREEMENT TO BE IN DEFAULT, AND LENDER SHALL THEREAFTER
HAVE IN ANY JURISDICTION IN WHICH ENFORCEMENT HEREOF IS SOUGHT, IN ADDITION TO
ALL OTHER RIGHTS AND REMEDIES, THE RIGHTS AND REMEDIES OF A SECURED PARTY UNDER
THE UNIFORM COMMERCIAL CODE OF THE STATE OR OF ANY JURISDICTION IN WHICH
COLLATERAL IS LOCATED, INCLUDING, WITHOUT LIMITATION, THE RIGHT TO TAKE
POSSESSION OF THE COLLATERAL, AND FOR THAT PURPOSE LENDER MAY, SO FAR AS
BORROWER CAN GIVE AUTHORITY THEREFOR, ENTER UPON ANY PREMISES ON WHICH THE
COLLATERAL MAY BE SITUATED AND REMOVE THE SAME THEREFROM. LENDER MAY IN ITS
DISCRETION REQUIRE BORROWER TO ASSEMBLE ALL OR ANY PART OF THE COLLATERAL AT
SUCH LOCATION OR LOCATIONS WITHIN THE JURISDICTIONS OF BORROWER’S PRINCIPAL
OFFICE(S) OR AT SUCH OTHER LOCATIONS AS LENDER MAY REASONABLY DESIGNATE. UNLESS
THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY IN VALUE OR IS OF
A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, LENDER WILL GIVE TO BORROWER AT
LEAST 10 BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE TIME AND PLACE OF ANY PUBLIC
SALE OF COLLATERAL OR OF THE TIME AFTER WHICH ANY PRIVATE SALE OR ANY OTHER
INTENDED DISPOSITION IS TO BE MADE. BORROWER HEREBY ACKNOWLEDGES THAT 10
BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH SALE OR SALES IS REASONABLE NOTICE.
IN ADDITION, BORROWER WAIVES ANY AND ALL RIGHTS THAT IT MAY HAVE TO A JUDICIAL
HEARING IN ADVANCE OF THE ENFORCEMENT OF ANY OF LENDER’S RIGHTS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, ITS RIGHT FOLLOWING AN EVENT OF DEFAULT TO TAKE
IMMEDIATE POSSESSION OF THE COLLATERAL AND TO EXERCISE ITS RIGHTS WITH RESPECT
THERETO.


 


16.          STANDARDS FOR EXERCISING REMEDIES. TO THE EXTENT THAT APPLICABLE
LAW IMPOSES DUTIES ON LENDER TO EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE
MANNER, BORROWER ACKNOWLEDGES AND AGREES THAT IT IS NOT COMMERCIALLY
UNREASONABLE FOR LENDER (A) TO FAIL TO INCUR EXPENSES REASONABLY DEEMED
SIGNIFICANT BY LENDER TO PREPARE COLLATERAL FOR DISPOSITION OR OTHERWISE TO
COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO FINISHED GOODS OR OTHER FINISHED

 

9

--------------------------------------------------------------------------------


 


PRODUCTS FOR DISPOSITION, (B) TO FAIL TO OBTAIN THIRD PARTY CONSENTS FOR ACCESS
TO COLLATERAL TO BE DISPOSED OF, OR TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW,
TO FAIL TO OBTAIN GOVERNMENTAL OR THIRD PARTY CONSENTS FOR THE COLLECTION OR
DISPOSITION OF COLLATERAL TO BE COLLECTED OR DISPOSED OF, (C) TO FAIL TO
EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS OR OTHER PERSONS OBLIGATED
ON COLLATERAL OR TO REMOVE LIENS OR ENCUMBRANCES ON OR ANY ADVERSE CLAIMS
AGAINST COLLATERAL, (D) TO EXERCISE COLLECTION REMEDIES AGAINST ACCOUNT DEBTORS
AND OTHER PERSONS OBLIGATED ON COLLATERAL DIRECTLY OR THROUGH THE USE OF
COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (E) TO ADVERTISE
DISPOSITIONS OF COLLATERAL THROUGH PUBLICATIONS OR MEDIA OF GENERAL CIRCULATION,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (F) TO CONTACT OTHER
PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS BORROWER, FOR EXPRESSIONS OF
INTEREST IN ACQUIRING ALL OR ANY PORTION OF THE COLLATERAL, (G) TO HIRE ONE OR
MORE PROFESSIONAL AUCTIONEERS TO ASSIST IN THE DISPOSITION OF COLLATERAL,
WHETHER OR NOT THE COLLATERAL IS OF A SPECIALIZED NATURE, (H) TO DISPOSE OF
COLLATERAL BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF ASSETS OF
THE TYPES INCLUDED IN THE COLLATERAL OR THAT HAVE THE REASONABLE CAPABILITY OF
DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (I) TO DISPOSE OF ASSETS
IN WHOLESALE RATHER THAN RETAIL MARKETS, (J) TO DISCLAIM DISPOSITION WARRANTIES,
(K) TO PURCHASE INSURANCE OR CREDIT ENHANCEMENTS TO INSURE LENDER AGAINST RISKS
OF LOSS, COLLECTION OR DISPOSITION OF COLLATERAL OR TO PROVIDE TO LENDER A
GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF COLLATERAL, OR (L) TO
THE EXTENT DEEMED APPROPRIATE BY LENDER, TO OBTAIN THE SERVICES OF OTHER
BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER PROFESSIONALS TO ASSIST
LENDER IN THE COLLECTION OR DISPOSITION OF ANY OF THE COLLATERAL. BORROWER
ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION 16 IS TO PROVIDE NON-EXHAUSTIVE
INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY LENDER WOULD NOT BE COMMERCIALLY
UNREASONABLE IN LENDER’S EXERCISE OF REMEDIES AGAINST THE COLLATERAL AND THAT
OTHER ACTIONS OR OMISSIONS BY LENDER SHALL NOT BE DEEMED COMMERCIALLY
UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN THIS SECTION 16.
WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 16
SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO BORROWER OR TO IMPOSE ANY DUTIES ON
LENDER THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS AGREEMENT OR BY
APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 16.


 


17.          NO WAIVER BY LENDER, ETC. LENDER SHALL NOT BE DEEMED TO HAVE WAIVED
ANY OF ITS RIGHTS UPON OR UNDER THE OBLIGATIONS OR THE COLLATERAL UNLESS SUCH
WAIVER SHALL BE IN WRITING AND SIGNED BY LENDER. NO DELAY OR OMISSION ON THE
PART OF LENDER IN EXERCISING ANY RIGHT SHALL OPERATE AS A WAIVER OF SUCH RIGHT
OR ANY OTHER RIGHT. A WAIVER ON ANY ONE OCCASION WILL NOT BE CONSTRUED AS A BAR
TO OR WAIVER OF ANY RIGHT ON ANY FUTURE OCCASION. ALL RIGHTS AND REMEDIES OF
LENDER WITH RESPECT TO THE OBLIGATIONS OR THE COLLATERAL, WHETHER EVIDENCED
HEREBY OR BY ANY OTHER INSTRUMENT OR PAPERS, WILL BE CUMULATIVE AND MAY BE
EXERCISED SINGULARLY, ALTERNATIVELY, SUCCESSIVELY OR CONCURRENTLY AT SUCH TIME
OR AT SUCH TIMES AS LENDER DEEMS EXPEDIENT.


 


18.          SURETYSHIP WAIVERS BY BORROWER. BORROWER WAIVES DEMAND, NOTICE,
PROTEST, NOTICE OF ACCEPTANCE OF THIS AGREEMENT, NOTICE OF LOANS MADE, CREDIT
EXTENDED, COLLATERAL RECEIVED OR DELIVERED OR OTHER ACTION TAKEN IN RELIANCE
HEREON AND ALL OTHER DEMANDS AND NOTICES OF ANY DESCRIPTION. WITH RESPECT TO
BOTH THE OBLIGATIONS AND THE COLLATERAL, BORROWER ASSENTS TO ANY EXTENSION OR
POSTPONEMENT OF THE TIME OF PAYMENT OR ANY OTHER INDULGENCE, TO ANY
SUBSTITUTION, EXCHANGE OR RELEASE OF OR FAILURE TO PERFECT ANY SECURITY INTEREST
IN ANY COLLATERAL, TO THE ADDITION OR RELEASE OF ANY PARTY OR PERSON PRIMARILY
OR SECONDARILY LIABLE, TO THE ACCEPTANCE OF PARTIAL PAYMENT THEREON AND THE
SETTLEMENT, COMPROMISING OR ADJUSTING OF ANY THEREOF, ALL IN SUCH MANNER AND AT
SUCH TIME OR TIMES AS LENDER MAY DEEM ADVISABLE. LENDER WILL HAVE NO DUTY AS TO
THE COLLECTION OR PROTECTION OF THE COLLATERAL OR ANY INCOME THEREON, NOR AS TO
THE PRESERVATION OF

 

10

--------------------------------------------------------------------------------


 


RIGHTS AGAINST PRIOR PARTIES, NOR AS TO THE PRESERVATION OF ANY RIGHTS
PERTAINING THERETO BEYOND THE SAFE CUSTODY THEREOF AS SET FORTH IN SECTION
11.02. BORROWER FURTHER WAIVES ANY AND ALL OTHER SURETYSHIP DEFENSES.


 


19.          MARSHALING. LENDER WILL NOT BE REQUIRED TO MARSHAL ANY PRESENT OR
FUTURE COLLATERAL SECURITY (INCLUDING BUT NOT LIMITED TO THIS AGREEMENT AND THE
COLLATERAL) FOR, OR OTHER ASSURANCES OF PAYMENT OF, THE OBLIGATIONS OR ANY OF
THEM OR TO RESORT TO SUCH COLLATERAL SECURITY OR OTHER ASSURANCES OF PAYMENT IN
ANY PARTICULAR ORDER, AND ALL OF ITS RIGHTS HEREUNDER AND IN RESPECT OF SUCH
COLLATERAL SECURITY AND OTHER ASSURANCES OF PAYMENT ARE CUMULATIVE AND IN
ADDITION TO ALL OTHER RIGHTS, HOWEVER EXISTING OR ARISING. TO THE EXTENT THAT IT
LAWFULLY MAY, BORROWER HEREBY AGREES THAT IT WILL NOT INVOKE ANY LAW RELATING TO
THE MARSHALLING OF COLLATERAL WHICH MIGHT CAUSE DELAY IN OR IMPEDE THE
ENFORCEMENT OF LENDER’S RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER
INSTRUMENT CREATING OR EVIDENCING ANY OF THE OBLIGATIONS OR UNDER WHICH ANY OF
THE OBLIGATIONS IS OUTSTANDING OR BY WHICH ANY OF THE OBLIGATIONS IS SECURED OR
PAYMENT THEREOF IS OTHERWISE ASSURED, AND, TO THE EXTENT THAT IT LAWFULLY MAY,
BORROWER HEREBY IRREVOCABLY WAIVES THE BENEFITS OF ALL SUCH LAWS.


 


20.          PROCEEDS OF DISPOSITIONS; EXPENSES. BORROWER WILL PAY TO LENDER ON
DEMAND ANY AND ALL EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, INCURRED OR PAID BY LENDER IN PROTECTING, PRESERVING OR ENFORCING
LENDER’S RIGHTS UNDER OR IN RESPECT OF ANY OF THE OBLIGATIONS OR ANY OF THE
COLLATERAL. AFTER DEDUCTING ALL OF SAID EXPENSES, THE RESIDUE OF ANY PROCEEDS OF
COLLECTION OR SALE OF THE OBLIGATIONS OR COLLATERAL SHALL, TO THE EXTENT
ACTUALLY RECEIVED IN CASH, BE APPLIED TO THE PAYMENT OF THE OBLIGATIONS IN SUCH
ORDER OR PREFERENCE AS LENDER MAY DETERMINE, PROPER ALLOWANCE AND PROVISION
BEING MADE FOR ANY OBLIGATIONS NOT THEN DUE. UPON THE FINAL PAYMENT AND
SATISFACTION IN FULL OF ALL OF THE OBLIGATIONS AND AFTER MAKING ANY PAYMENTS
REQUIRED BY SECTIONS 9-608(A)(1)(C) OR 9-615(A)(3) OF THE UNIFORM COMMERCIAL
CODE OF THE STATE, ANY EXCESS SHALL BE RETURNED TO BORROWER, AND BORROWER SHALL
REMAIN LIABLE FOR ANY DEFICIENCY IN THE PAYMENT OF THE OBLIGATIONS.


 


21.          OVERDUE AMOUNTS. UNTIL PAID, ALL AMOUNTS DUE AND PAYABLE BY
BORROWER HEREUNDER ARE A DEBT SECURED BY THE COLLATERAL AND SHALL BEAR, WHETHER
BEFORE OR AFTER JUDGMENT, INTEREST AT THE RATE OF INTEREST FOR OVERDUE PRINCIPAL
SET FORTH IN THE CREDIT AGREEMENT.


 


22.          GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF SUCH COURT. BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.


 


23.          WAIVER OF JURY TRIAL. THE PARTIES WAIVE THEIR RIGHT TO A JURY TRIAL
WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION
WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF
ANY SUCH RIGHTS OR OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, BORROWER WAIVES ANY
RIGHT WHICH IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR

 

11

--------------------------------------------------------------------------------


 


CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. BORROWER (I) CERTIFIES THAT NEITHER LENDER NOR ANY REPRESENTATIVE,
AGENT OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND
(II) ACKNOWLEDGES THAT, IN ENTERING INTO THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH LENDER IS A PARTY, LENDER IS RELYING UPON, AMONG OTHER
THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 23.


 


24.          MISCELLANEOUS. THE HEADINGS OF EACH SECTION OF THIS AGREEMENT ARE
FOR CONVENIENCE ONLY AND SHALL NOT DEFINE OR LIMIT THE PROVISIONS THEREOF. THIS
AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER ARE BINDING UPON BORROWER AND
ITS RESPECTIVE SUCCESSORS AND ASSIGNS, AND WILL INURE TO THE BENEFIT OF LENDER
AND ITS SUCCESSORS AND ASSIGNS. IF ANY TERM OF THIS AGREEMENT IS HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY OF ALL OTHER TERMS HEREOF SHALL
IN NO WAY BE AFFECTED THEREBY, AND THIS AGREEMENT SHALL BE CONSTRUED AND BE
ENFORCEABLE AS IF SUCH INVALID, ILLEGAL OR UNENFORCEABLE TERM HAD NOT BEEN
INCLUDED HEREIN. BORROWER ACKNOWLEDGES RECEIPT OF A COPY OF THIS AGREEMENT.


 

SIGNATURE PAGE FOLLOWS

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

GREAT PLAINS ETHANOL, LLC

 

D/B/A POET BIOREFINING – CHANCELLOR

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

Name:

Darrin Ihnen

 

Title:

President

 

 

 

 

 

 

LENDER:

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

Name:

Randolph L. Aberle

 

Title:

Vice President

 

 

SIGNATURE PAGE TO SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 8(d)

 

Tort Claims

 

None

 

1

--------------------------------------------------------------------------------